PER CURIAM.
Appellants, who were plaintiffs in the trial court, appeal an order dismissing Counts I and II of their amended complaint for failure to state a cause of action. Our review reveals that the dismissed counts fail to allege recoverable damages. Further, even were recoverable damages alleged, the trial judge was eminently correct in determining that no cause of action was stated. (Please see Turvey v. Kulazenka, 341 So.2d 551 (Fla. 1st DCA 1977), wherein is cited Beagle v. Bagwell, 169 So.2d 43 (Fla. 1st DCA 1964).
AFFIRMED.
BOYER, C. J., and RAWLS and ERVIN, JJ., concur.